Citation Nr: 1437657	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left ankle disability, including as secondary to service-connected chronic right ankle sprain. 

2. Entitlement to an increased rating for chronic right ankle sprain, rated as 10 percent disabling prior to October 12, 2009.

3.  Entitlement to an increased rating for chronic right ankle sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to November 1993, to include service in the Southwest Asia theater of operations from September 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal was remanded by the Board in October 2013.  Review of the record reveals that there has been substantial compliance with the directives of that remand, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record relates the Veteran's currently diagnosed left ankle disability to his military service.

2.  Prior to October 12, 2009, the Veteran's right ankle disability was manifested by no more than moderate limited motion of the ankle.

3.  Beginning October 12, 2009, the Veteran's right ankle disability is manifested by no more than marked limited motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for increased ratings for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  February 2007 and October 2013 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2007 and October 2009 fee-based examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, VA's duty to notify and assist were satisfied.  


Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran's service treatment records show that he was treated on numerous occasions for left ankle symptoms, to include as noted in a January 1989 record showing a diagnosis of mild Grade I left ankle sprain, a September 1989 record noting a left ankle eversion injury with normal X-rays, a November 1989 diagnosis of chronic left ankle pain, a normal March 1990 left ankle X-ray and report of chronic ankle pain.  While a June 1991 record showed the left ankle within normal limits, an August 1992 Physical Profile prohibiting jumping and running.  He maintains that he has experienced recurrent left ankle problems since service.  

Post-service VA outpatient treatment records show repeated diagnoses of chronic "ankle" pain.  The February 2007 and October 2009 fee-based examination noted normal range of motion and other clinical findings of the left ankle, but did not address whether the Veteran experienced left ankle pain.  A June 2008 record noted that the Veteran had a history of chronic ankle problems, including pain, since service.  A May 2009 VA treatment record noted the Veteran's report of left ankle pain since a left ankle sprain injury, and pain persisted despite therapy.  The pain he experienced at present was constant, aching, and increased by walking and activity.  He also noted that he periodically re-sprained his ankle with little to no force.  The assessment was chronic ankle pain.  Additional VA treatment records through March 2011 reflect chronic left ankle pain.  

The February 2014 VA examiner concluded that he was unable to attribute the Veteran's current left ankle symptoms to his in-service left ankle injuries, on the basis that there were no documented symptoms between that time until approximately 2009, and that it is less likely than not that the Veteran's left ankle symptoms were caused or aggravated by the right ankle disability, as any relationship between the Veteran's those two conditions would be speculative.

The Board does not find this opinion sufficient.  Indeed, other evidence of record including the June 2008 and May 2009 VA treatment records discussed above reflect chronic symptomatology, to such a severity that the Veteran wears a left ankle brace as noted in a June 2010 VA treatment record.  Moreover and more importantly, the Veteran's lay statements have been consistent and credible that he has experienced chronic left ankle pain and other symptomology since his in-service injuries.  Further, just because the Veteran's left ankle pain and other symptomatology was not documented before 2009 does not mean that it did not exist.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds these VA treatment records, coupled with the Veteran's credible and competent lay statements, are more probative than the February 2014 VA examiner's opinion; on that basis, the Board further finds that service connection for residuals of a left ankle injury is warranted.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ankle disability is rated as 10 percent disabling prior to October 12, 2009, and as 20 percent disabling beginning that date, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 assigns 10 and 20 percent ratings when there is moderate or marked limitation of motion of the ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Range of motion testing during the appeal period prior to October 12, 2009, does not reflect limited motion of the ankle that is more than moderate.  Dorsiflexion was noted to be to 15 degrees at the February 2007 fee-based examination.  This range of motion does not constitute more than moderate limitation of the ankle.  Accordingly, a rating greater than 10 percent prior to October 12, 2009 is not warranted under Diagnostic Code 5271.

Range of motion testing during the appeal period beginning October 12, 2009, does not reflect limited motion of the ankle that is more than moderate.  At the October 2009 fee-based examination and February 2014 VA examination, dorsiflexion was noted to be to 15 degrees.  Accordingly, a rating greater than 20 percent beginning October 12, 2009 is not warranted under Diagnostic Code 5271.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the objective medical evidence of record does not reflect ankylosis of the ankle, astragalectomy, malunion of the os calcis or astragalus, or ankylosis of the subastragalar or tarsal joint, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2013).  Moreover, X-rays taken at the February 2007 and October 2009 fee-based examinations did not establish nonunion or malunion of the tibia and fibula; the small calcaneal spur shown on X-ray at the February 2014 VA examination was noted to be incidental and had no direct or indirect relationship to the Veteran's ankle condition.  Accordingly, increased ratings are not warranted based on alternate diagnostic codes.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

As the record does not establish additional functional loss not contemplated by the currently assigned ratings, increased ratings on the basis of functional loss are not warranted.  At the February 2007 fee-based examination, the Veteran described his functional loss as difficulty with running, prolonged standing, and walking; the examiner found that the right ankle was additionally limited primarily by pain, but also by weakness and lack of endurance.  While the range of motion when pain was considered was reduced to 10 degrees, this additional limitation of motion does not constitute marked limited motion of the ankle.  Further, at the October 2009 fee-based examination, there was edema and tenderness, but the range of motion was not reduced as result of these symptoms.  Similarly, at the February 2014 VA examination, the right ankle dorsiflexion was not reduced due to the Veteran's right ankle pain and disturbance of locomotion.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's right ankle disability's manifestations; that disability is productive of pain and swelling, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle disability; referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for a left ankle disability is granted.

An increased rating for chronic right ankle sprain, rated as 10 percent disabling prior to October 12, 2009, is denied.

A rating in excess of 20 percent for chronic right ankle sprain is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


